Citation Nr: 1223382	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-26 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970 and from June 2004 to October 2004.  Service in the Republic of Vietnam and Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2007 and August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

While appellate action was pending, the Veteran submitted additional medical evidence directly to the Board.  The recently received medical evidence consists of a letter dated May 2012 from the Veteran's treating psychiatrist, Dr. R.J.B., with a supporting VA treatment record dated April 2012.  Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred back to the RO for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  In this case, the Board finds that the newly submitted letter from Dr. R.J.B. and April 2012 treatment record are redundant of evidence already of record and are therefore not "pertinent."  As will be explained below, Dr. R.J.B. had previously submitted a statement in support of the Veteran's claim dated in November 2011 with a supporting November 2011 VA treatment record.  In his November 2011 letter, Dr. R.J.B. essentially set forth the same PTSD symptomatology as is outlined in the May 2012 letter.  On the key point of the current severity of the Veteran's PTSD symptoms, the newly submitted evidence sheds no new light.  Thus, the Board finds that the evidence does not require referral to the RO, nor does it require a waiver signed by the Veteran.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he has obstructive sleep apnea that began in his second period of active duty.

2.  The Veteran's PTSD is manifested by obsessional rituals which interfere with routine activities; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name have not been shown.

3.  The Veteran's PTSD does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, he has obstructive sleep apnea that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Resolving all doubt in the Veteran's favor, the criteria for an increased disability rating of 70 percent, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2011).

3.  The requirements for referral of the Veteran's claim for an increased rating for his service-connected PTSD to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the favorable action taken herein with respect to the sleep apnea claim, discussion of whether VA has met its duties of notification and assistance is not required, and deciding this portion of the appeal at this time is not prejudicial to the Veteran.  As the Board is herein rendering a complete grant of the Veteran's obstructive sleep apnea, any such procedural error constitutes harmless error.

As to the service-connected PTSD, the Veteran filed his claim seeking an increased rating for his service-connected in March 2010.  A letter dated in April 2010 satisfied the duty to notify provisions concerning the increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.

In addition, in the April 2010 correspondence, the Veteran was provided with information of how disability ratings and effective dates are determined as well as with the Diagnostic Code used to rate his service-connected PTSD.  He was also notified of his opportunity to provide medical and lay evidence relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (which also stipulates that the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life).  

Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and secured two examinations in furtherance of his PTSD claim.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims file.  VA has no duty to inform or assist that was unmet with respect to obtaining pertinent records.  38 C.F.R. § 3.159(c)(1)-(3).  

Pertinent VA examinations with respect to the PTSD claim on appeal were obtained in April 2010 and March 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has no duty to inform or assist that was unmet with respect to providing the Veteran with an adequate VA examination.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Service Connection For Sleep Apnea

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Here, the Veteran asserts that he has sleep apnea which is due to his second period of active duty military service.  See the Veteran's notice of disagreement (NOD) dated June 2007.  Specifically, the Veteran asserts that his sleep apnea initially manifested during his deployment to Afghanistan.  Id.  The Board has thoroughly reviewed the record and finds that the evidence supports a finding that the Veteran's currently diagnosed sleep apnea was incurred during his second period of active duty service.  The Board notes that the Veteran has alternatively contended that his sleep apnea is due to his service-connected PTSD.  However, as this service connection claim is being granted on a direct basis, this alternative theory of entitlement need not be considered herein.

As indicated above, the Veteran had two periods of active duty service from July 1966 to July 1970 and from June 2004 to October 2004.  The record demonstrates that, during his first period of active service, the Veteran served in the Republic of Vietnam and was awarded the Combat Action Ribbon.  During his second period of active service, the Veteran was deployed to Kabul, Afghanistan from August 2004 to September 2004.

The Veteran has asserted that he began to experience sleep problems during his deployment to Afghanistan.  See the NOD dated June 2007.  To this end, the Board acknowledges that STRs do not show complaints of, or treatment for, sleep abnormalities.  Further, the report of the September 2004 post-deployment assessment did not document any continuing sleep-related complaints or diagnoses.
Notably, however, post-service treatment records dated November 2004 document the Veteran's report of persistent sleep disturbances and insomnia.  The November 2004 VA treatment record further indicated that since returning from Afghanistan, the Veteran "reported that he had 'maybe 3 or 4 good nights of sleep.'  He typically sleeps 5 to 6 hours a night, takes thirty minutes to an hour ot fall asleep, wakes 2 to 3 times a night, and has difficulty falling back to sleep."  A referral for an outpatient sleep study was made at that time.  The Veteran was diagnosed with "significant obstructive sleep apnea" in December 2004.  See the private treatment records dated February 2005.  He was subsequently prescribed a continuous prescribed airway pressure (CPAP) machine.  See id.  A September 2005 private treatment record noted that the Veteran "has been on CPAP and hasn't had a spell since then."

The Veteran was afforded a VA examination in January 2010 as to his sleep apnea claim.  The examiner interviewed and examined the Veteran, reviewed his medical history, and concluded that his obstructive sleep apnea is less likely as not caused by or a result of his service-connected PTSD.  However, as noted in the May 2012 Appellant's Brief, the January 2010 examiner failed to address whether the Veteran's sleep apnea is due directly to either period of active military service.  To this end, the examiner did opine that "[i]t should be noted that Veteran was released from active duty in October 2004 and was diagnosed with obstructive sleep apnea [in] December 2004.  Veteran did not have a sleep study while on active duty.  However, he was seen for sleep problems while on active duty therefore obstructive sleep apnea should be considered for an original service connected disability."

In contrast, in three letters dated in March 2010, July 2009, and September 2008, Dr. J.S.L. provided medical opinions in which he opined that the Veteran's sleep apnea is the result of the Veteran's combat and life-threatening military experiences.

Crucially, the Veteran has provided substantial evidence of continuity of symptomatology including the medical evidence outlined above as well as lay statements in which he contends that he has had sleep apnea symptomatology since his second period of active military service.  In this regard, the Board notes that the Veteran is competent to describe what he experienced in service; such as, frequent waking.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Here, the Veteran provided multiple statements concerning his sleep apnea including continued symptomatology dating from his in-service complaints to the present time.  As previously discussed herein, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  In considering the evidence of record, the Board finds that the Veteran's currently diagnosed sleep apnea cannot reasonably be disassociated from his credible reports of in-service sleep difficulties.  Of further significance to the Board in this matter are the Veteran's competent and credible assertions that he has continued to experience sleep apnea symptomatology since his discharge from service.  Further, his assertions as to his continued symptoms are supported by the medical evidence of record which shows documented treatment for pertinent complaints one month after discharge from his second period of active duty and a diagnosis of obstructive sleep apnea just two months after his discharge from his second period of active duty.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that he currently has obstructive sleep apnea that was incurred during his active duty.  Service connection for obstructive sleep apnea is, therefore, warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

III.  Increased Rating For The Service-Connected PTSD

	A.  Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 30 percent evaluation for the service-connected PTSD, from April 25, 2007, the date of the original claim for service connection.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

As will be discussed below, the Veteran has been assigned GAF scores ranging from 42 to 60 from various VA treatment physicians, VA examiners, and private treatment providers.  These scores are indicative of moderate to serious impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

As to the increased rating claim, the Veteran was initially afforded a VA examination in April 2010.  His reported symptoms included intrusive recollections of Vietnam and Afghanistan, nightmares, panic attacks, anxiety, and paranoia.  The examiner noted that the Veteran "presents himself as moderately paranoid, appearing nervous and tense."  The examiner further indicated that "[a]ffectively, [the Veteran] is depressed and anxious."  The examiner stated that the Veteran finds himself becoming "more irritable, angry, depressed, anxious and having panic attacks."  The examiner additionally indicated that the Veteran's PTSD symptoms cause "[l]oss of control of his mental faculties, interference with driving, and mild confusion all of which result in moderately decreased work efficiency."  The examiner described decreased concentration and motivation as a result of the Veteran's PTSD symptoms.  The examiner further indicated that the Veteran is "moderately [socially] detached and unable to experience pleasure from social interactions."  The Veteran reported an excellent relationship with his family members including his second wife, adult children, and grandchildren; however, he stated that he maintains no social relationships.  The Veteran's social impairment and irritability have manifested in anger control problems with loss of verbal control and becoming easily irritated with younger coworkers.  In fact, the examiner noted that the Veteran was recently disciplined at work for his verbal threatening of a coworker."  The examiner concluded that the Veteran has impaired impulse control which manifests in frequent verbal outbursts and threats occurring one to two times a week.  The VA examiner assigned the Veteran a GAF score of 45.

In support of his claim, the Veteran submitted a statement dated February 2010 from his employer, Mr. D.H.H. who stated that "[i]n the past several months, [the Veteran's] tolerance levels have lessened, making him quick to anger.  He also becomes frustrated at times, making it very hard for his co-workers to work around him and communicate with him."

In a March 2010 letter, Dr. J.S.L. described the February 2010 conflict between the Veteran and his coworker.  Dr. J.S.L. stated that "[b]ehaviors of injustice, placing others in harm's way or disregard for human safety incenses [the Veteran] to a level far beyond the average response . . . Insight into the emotional overload, flashbacks and fear intertwine to manifest as unwarranted actions to the actual situation."

In a lay statement dated April 2010, the Veteran's spouse detailed her first-hand experience with the Veteran's PTSD symptomatology.  She stated that she and the Veteran "have no kind of connection anymore [b]ecause he doesn't have any feelings anymore.  It [is] like he's in his own little world and it isn't a good one."  Notably, the Veteran's spouse also stated that the Veteran is a "hoarder and it's getting worse.  He will not throw any paper away."

In a VA psychological treatment record dated May 2010, the VA practitioner documented the Veteran's complaints of nightmares and agitation.  It was also noted that the Veteran is "hypervigilant and patrols his area every night before retiring."  The treatment record also indicated that the Veteran has "trouble remembering important parts of the stressful experiences from the past."  Additionally, the Veteran's loss of interest, anxiety, paranoia, and trouble concentrating were noted at that time.

In a statement dated September 2010, Dr. J.S.L. reported that the Veteran's GAF of was previously rated as 60, but that "[h]is functioning has diminished as he was suspended from work, has become volitional and symptoms have become increasingly severe.  His GAF at present is 42.  His functioning is steadily declining."

The Veteran was afforded a second VA examination in March 2011 at which time he continued to endorse symptoms such as nightmares, intrusive thoughts, hypervigilance, poor concentration, anxiety, and irritability.  The examiner noted that the Veteran "continues to struggle with anxiety and interpersonal functioning within the work setting that has mild impact on his ability to complete assigned duties.  This includes being suspended for one day after a verbal altercation and infrequent limiting of duties due to anxiety symptoms."  With respect to social functioning, the examiner stated that the Veteran "continues to be interpersonally distant and to limit his social contacts by choice due to anxiety."  The Veteran reported "more frequent" interpersonal conflicts since the last examination "including a suspension from the workplace due to a verbal altercation with a coworker that included threats of violence by the Veteran."  The Veteran stated that his relationship with his wife is "typical with some good times and some bad times."  He stated that he continues to have limited social interactions "and some conflict within his close family relationships."  He stated that he is perceived as being too hard on his grandchildren.  With respect to obsessive/ritualistic behavior, the March 2011 examiner stated that the "Veteran reports multiple checking of his coffee pot and lights when leaving the house.  He also reports some excessive collecting."  Additionally, with respect to memory, the examiner noted that the Veteran "reports having difficulty remembering simple tasks or short lists across periods of time when he is experiencing arousal symptoms of PTSD."  The VA examiner assigned a GAF score of 53.

VA treatment records dated November 2011 revealed that the Veteran and his wife plan to divorce.  Other psychological symptoms noted in the November 2011 VA treatment record included persistent social isolation, very poor memory and concentration, [and] difficulty communicating with others.  It was further reported that the Veteran "had to re-apply for his job and didn't get it . . . [o]stensibly because of a disciplinary action two years ago."

The Veteran's VA treatment provider, Dr. R.J.B., also submitted two letters in support of the Veteran's claim.  In a November 2011 letter, Dr. R.J.B. stated that the Veteran's "PTSD symptoms have caused impairments and dysfunction on the job and with personal relationships."  Dr. R.J.B. stated that the Veteran "has impulsively quit jobs and is easily frustrated and agitated.  These symptoms have contributed significantly to his current employment difficulties and the dissolution of his marriage."  Dr. R.J.B. further indicated that the Veteran experiences increasing emotional and physiological upset when hearing of military issues, watching the news or listening to others.  Dr. R.J.B. reported that the Veteran "remains detached in order to avoid triggers.  He deliberately avoids interpersonal relationships with others.  He does not socialize.  He tries to avoid others as much as possible in order to avoid inevitable conflict."  Additionally, Dr. R.J.B. noted the Veteran's poor memory and concentration as well as his difficulty communicating with others.  In a subsequent letter dated May 2012, Dr. R.J.B. reiterated the negative impact of the Veteran's PTSD symptoms on his overall functioning including a demotion and reduction in salary at work and the complete dissolution of his marriage.

Based on a review of the evidence, the Board concludes that an increased rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  Symptomatology warranting the assignment of a 70 percent rating includes occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as obsessional rituals which interfere with routine activities; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.  These symptoms have been consistently endorsed by the Veteran's treatment providers, the Veteran, and his now-former spouse.  Moreover, the Board has thoroughly reviewed the record and finds that the medical evidence (including treatment records and psychological evaluations) as well as lay statements, show that the Veteran's PTSD symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation throughout the entire appeal period.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that an increased rating to 70 percent, but no higher, is warranted based on the Veteran's manifested PTSD symptomatology.  See 38 C.F.R. § 4.3 (2011).

The Board considered the assignment of a rating in excess of 70 percent.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  However, total occupational and social impairment as a result of the Veteran's service-connected PTSD have not been shown.  The evidence has not shown total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Dr. R.J.B. has stated that the Veteran suffers from "very poor memory."  However, Dr. R.J.B. has not described the Veteran's memory loss as so severe that he is unable to remember the names of close relatives, his own occupation, or his own name.  See the letters from Dr. R.J.B. dated November 2011 and May 2012.  Additionally, it is undisputed that the Veteran has a history of confrontations with family and coworkers.  Crucially, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.

Further, the Board recognizes that the Veteran has experienced employment difficulties during the appeal period including demotion and a salary reduction.  See the VA examination report dated March 2011 and the letter from Dr. R.J.B. dated May 2012.  The evidence of record does not, however, show that his PTSD has caused total social and occupational impairment.  Although social and occupational impairment has been noted, the evidence shows that the Veteran has continued to maintain employment.  To this end, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for a 100 percent rating.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's PTSD warrants a 70 percent evaluation, but no higher, for the appeal period.

      B.  Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's PTSD has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the PTSD has had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Although the Veteran has submitted evidence as to his psychiatric symptomatology, and made assertions of entitlement to a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected PTSD.  Indeed, as previously noted herein, the Veteran works.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  No further discussion of a TDIU is necessary.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

An increased disability rating of 70 percent, but no higher, for the service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


